                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

DEANTHONY PERRY,                             )
                                             )
             Plaintiff,                      )
                                             )
v.                                           )     No.:    3:20-CV-359-TAV-HBG
                                             )
MIKE PARRIS, Warden, and                     )
C.O. BOWLEN,                                 )
                                             )
             Defendants.                     )


                                 JUDGMENT ORDER

      For the reasons set forth in the memorandum and order filed herewith, it is

ORDERED and ADJUDGED that this prisoner’s pro se civil rights action, filed under 42

U.S.C. § 1983, is DISMISSED for failure to state a claim upon which relief may be

granted. 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

      Because the Court CERTIFIED in the memorandum opinion and order that any

appeal from this order would not be taken in good faith, should Plaintiff file a notice of

appeal, he is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed.

R. App. P. 24.

      The Clerk is DIRECTED to close the file.

      ENTER:

                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE

 ENTERED AS A JUDGMENT
     s/ John L. Medearis
    CLERK OF COURT


Case 3:20-cv-00359-TAV-HBG Document 7 Filed 08/25/20 Page 1 of 1 PageID #: 29
